Eggleston, S.
One of tbe objections urged against tEe probate of tbe proposed will is tbe want of testamentary capacity upon tbe part of tbe deceased to make a valid will.
Tbe instrument offered for probate bears date January 18, 1898, but, in fact, was signed and executed by tbe testatrix on tbe following day.
Mrs. Rounds died five days after tbe execution of tbe will, and was at tbe .time living with, and being eared for by, Mrs. Moore, who lived at Cortland, N. Y., at a place, known as *566Tbe Woman’s Riverside Home/’ at which place she had been living s-ince some time in the-previous September.
Passing for the present the question of the due execution of the will, and the question of the validity of the legacy mentioned therein, was the testatrix at the time of making the will competent so to do, and did she fully understand and comprehend her acts in the disposition of her property? Was she in a condition mentally to exercise the reason, care and discretion of a person possessed of ordinary intelligence sufficient to enable her -to make understanding^ a final disposition of her property ?
The testatrix had for many years been an eccentric person, designated by many of the witnesses upon the trial as a very peculiar woman. She was of extremely nervous temperament, with a mind filled with imaginations, so much so that .she was a difficult person to reason with, to live with, or to have any business relations with.
At times she was given to fits of weeping; would become ■violently angry; threaten injury to herself and members of her’ family, and would say that her neighbors were purposely «disturbing and annoying her.
In fact, her mind seemed, for many years, to have been in ■a weak and enfeebled condition, apparently in sympathy with a somewhat weakening physical condition. Oftentimes she complained to her immediate friends of her mental condition, and stated to them that she feared that she should become insane.
Upon one or two. occasions she had attempted suicide.
Some years ago a brother had committed sqicide, — a fact the deceased frequently talked about, and said she feared that .-she would end her life in the same way.
One peculiar complaint which she made was, — to use the language of witnesses, — that-there-was an electric nerve which .went through her body and she could not overpower it, and she •would complain of her head a good deal, and said-this electric-*567nerve pained ber awfully when it went through her. She said the electric nerve would get hold of her and push and she could not control it; once in a while it would overpower her, and she said she would get hold of one end of the electric nerve and push and push, and sometimes she would overpower it, and lots of times, she said, it would overpower her, the best she could do; and upon this subject of the trouble with the electric nerve she made frequent complaints.
For some time previous to her death the care of her property had been a burden to her, so much so that she besought others to take charge of it, and for a long time she had a wavering, unsettled opinion as to what final disposition she should make ■of her property, or for what purpose or to what person she should give the same, frequently changing her .mind upon the subject.
At one time she was taken, upon her own. request, to a hospital for the treatment of insane, and afterwards requested’ her physician to again send her to an asylum for treatment, as she had so much trouble with her head from which she must be Relieved or she would be crazy.
On the day of the execution of the will Mrs. Rounds was very sick indeed, from which sickness she never recovered. She had been sick and confined to her bed at " The Home ” for n period of seven weeks, gradually growing worse until the time of her death.
The proposed will was prepared by an attorney who came to “ The Home ” with Doctor Moore on the 18th day of January, 1898, when the will was read to Mrs. Rounds, but she, at that time, being in so feeble a condition, could not execute it, and the will was left -with Doctor Moore, who, on the 19th day of January, took it to “ The Home” for the purpose of having the same executed, but as Mrs. Rounds was asleep at the time, he left it with instructions to have it executed if she ns able to do so when she awakened.
U ,',tor Moore is in no way related to the persons in charge *568oí “ Tbe Home,” and be has not given evidence as to the condition of testatrix at the times he was present at “ The Home,” or as to her competency to make a will.
The persons present with Mrs. Rounds, at the time of the execution of the will, were Mrs. Watrous, Mrs. Moore and Mrs. Bulman, all of whom were unfamiliar with the requirements necessary to the due execution and publication of such an instrument. Certainly the execution of the will was without very much formality, and must have been accomplished under great difficulty.
Erom the eyidence of Mrs. Moore, who. is one of the subscribing witnesses, and who is the person in charge of " The Home,” it will be seen that the testatrix did not have a very clear, idea of what the will contained, and paid very little attention to that matter, but left it entirely to those who were taking charge of it. The most she did say was that she wanted it all right.
Mrs. Moore testifies that Mrs. Rounds said at the time of the reading of the will that she wanted it fixed right; supposed she had fixed the paper previously right, but that she had been told by friends it was not right, and, to quote, her, Mrs. Moore’s, language, “ She said she had been told that I could not hold it and she wanted me to have it for taking care of her; on prior occasions she had frequently told me that she had given it (meaning her property) to me; and she time and again told me that she had given everything to me, but she said, to make it all .right, she had made papers so that no one else could get it (meaning the property).”
ITere we have the evidence of one of the subscribing witnesses that the testatrix desired the witness personally to have her property for the taking care of her, and certainly that is not the provision in the will.
' This testimony shows that the testatrix, at that time, did not understand' the provisions of the will, nor is it shown how she could have understood its provisions. It is not shown that *569tbe testatrix ever gave to tbe attorney directions for tbe drawing of tbe will, nor does it show wbo gave to tbe attorney tbe direction for drawing tbe will, or bow it came to be drawn. Tbe will was prepared by tbe attorney, at whose instigation is not shown, taken by him to “ The Home ” for execution, and was not changed in any respect prior to its execution.
Certainly, a will executed under such circumstances by a person wbo was weakened and borne down by sickness and almost at tbe end of life, should not be admitted to probate without clear and convincing proof that it fully expresses tbe wishes and intention of .the testatrix.
Tbe party offering the instrument must show satisfactorily that it speaks tbe language and contains tbe will of tbe testatrix.
During tbe last eight weeks of tbe very severe sickness of the testatrix, she was confined to her bed, afflicted with creeping palsy. Her lower limbs bad become nearly paralyzed and she was entirely helpless. She bad fits which are described by one witness as an epiléptica! form of fit. She bad four of these fits on tbe Saturday and Sunday before her death, and when under tbe spell she would become insensible, froth at tbe mouth and her muscles would become fixed. Her condition was such as to almost preclude the idea that at tbe time of making tbe will she could have understood fully tbe consequence of her act.
Bear in mind, also, that her conduct and actions for many years bad been such as to show that her mind was weakened and impaired, and for a long time that she had hardly been competent to malee a just and proper disposition of her property.
Five physicians, three of whom bad known Mrs. Bounds and been her family doctor, tbe other two in answer to a hypothetical question asked, all stated that in their opinion she was of unsound mind. Doctor Dana, in speaking of her condition, says: “ It was an insanity involving a degeneration of brain *570structure; insanity resulting from impairment pf brain tissue or structure.”
“ In order to make a valid will, the testator must be capable of comprehending the condition of his property, and his relations to those who are objects of his bounty; .he should be able at the time of the execution of the will to collect and retain in mind, without prompting, the elements of his business to be transacted and hold them there until their relations to each other can be perceived and a rational judgment in respect thereto be formed. At such time he should be competent to exercise understanding^ the right to dispose of his property .and the way in which he desires to dispose of the same by devise or gift.” Delafield v. Parish, 25 N. Y. 9; Van Guysling v. Van Kuren, 35 N. Y. 70.
Guided by this principle of law so long adhered to by the courts, a careful consideration of the evidence in this case can but lead to the one conclusion, that the testatrix was incompetent, at the time of the execution of the proposed will, to make a valid will, and that' at that time she did not fully understand and comprehend the provisions of the proposed will.
In fact, it is extremely doubtful if the evidence shows a proper and sufficient execution and publication of the will. Borne down at the time by sickness and disease, she died a few days .thereafter without apparently rallying or regaining a condition of mind that would warrant the conclusion that she realized what had taken place at the time of the execution of the will.
Upon the evidence in this case the proposed will should be denied probate.
The decision reached, however, is not of so great importance, and is reached with less regret, for the reason that were the proposed will admitted to probate, the disposition of the property could not be made as stated therein, and its provisions would be substantially inoperative by force of law.
While it may not be necessary.to consider the validity of the devise and bequest in the will at this time, yet it seems *571proper so to do, inasmuch as it very remotely bears upon the question of testamentary capacity of the testatrix, and lias been very ably discussed by counsel in the case.
Were the will admitted to probate, the validity of the devise and bequest would have to be passed upon in placing, a construction upon the will.
Is the intended gift valid ?
By the proposed will the testatrix gives all of her estate, consisting of real and personal property, — to' use the language in the will, — as follows: “ After all my lawful debts are paid and discharged, I give, devise and bequeath all my real and personal estate of every name and nature, and wherever the same may be situated, to Mrs. Mary M. Beach, of Cortland, Cortland county, N. Y., in trust, nevertheless, for the following purposes, viz.: I expressly order and direct said Mary M. Beach, whom I hereby name, constitute and appoint trustee of the property herein bequeathed and devised in trust, to pay over and convey said property herein bequeathed and devised to her in trust to ‘ The Woman’s Riverside Home,’ a corporation to be hereafter incorporated, and located at Cortland, Cortland county, N.- Y., whatever may be its corporate name, to be held, used and enjoyed and expended by said corporation so to be formed in the legitimate work of said corporation as provided and permitted in its articles of incorporation and the laws of the State of New York in such cases made and provided, my express intention being to transfer and have transferred my real and personal property of every name and ■nature to said corporation above specified, as soon as said corporation may be incorporated under the laws of the State of New York.”
Certainly, under this devise and bequest, the property is left in a very uncertain manner for an indefinite period.
Upon the part of the contestants it is urged that this devise and bequest is void, as “ The Woman’s Riverside Home ” is *572not a natural person or corporation, Has no legal entity, and is incapable of taking property by grant or devise.
There is no such corporation duly and legally incorporated as “The Woman’s Riverside Home of Cortland, N. Y.”; though at the time of the execution of the will there was a home for aged women owned and operated by a person of the name of Mrs. Moore, assisted in some way by a board of lady managers.
Evidently it was the intention to have “ The Home ” at some future time incorporated.
Mrs. Moore testified upon the subject as follows:
“ Q-. You say you own this home; you call it the Old Ladies’ Riverside Home? A. No; the Woman’s Riverside Home; it is for all ages.
“ Q. And you are the owner and proprietor of it ? A. Yes.
. “ Q. Any one else interested in it as owner? A. No, sir; of course, we expect it to come into the hands of the public as soon as- — •
“ Q. You are still the owner of it, are you ? A. Yes.
“ Q. And no one else has any interest in it? A. No, sir; you mean by that that there would be no other claim on it ?
“ Q. No; I mean as owner. A. Yes.
“ Q. You are the only owner? A. It is in my name and nobody else’s.”
Briefly stated, The Woman’s Riverside Home is an unincorporated institution, owned and operated by Mrs. Moore, assisted by a board of lady managers. It may be, it is hoped will be, at some future time, legally incorporated.
The fact.of its incorporation is uncertain; it depends upon contingencies; possibly may never be incorporated; possibly it might fail. of. incorporation by reason of the fact that the consent of necessary, parties could not be obtained for the same. Where shall this property vest in the meantime ? Is this fund to be held in trust and the heirs deprived of it awaiting the expectation that such-incorporation .may some ..time be made? *573Suppose tbe “ Home ” is never incorporated ? These are questions naturally suggested, and it is to guard against sucb doubtful happenings, sucb uncertain disposition of property by will, that tbe law bas wisely upheld tbe doctrine that the validity of bequests should depend upon the certainty of their being carried out, and in no case is it permitted to suspend the absolute power of alienation beyond the statutory limit.
The case of Cruikshank v. Home for the Friendless, 113 N. Y. 337, is an authority in point in this case. In the case cited the testator gave a portion of his property in trust to the establishment, support and endowment of a charitable, institution to be located in the city of New York, to be styled or named “ The Delaplaine Institute for the Relief of the Friendless,” with authority to his executors to apply for and obtain from the legislature of the State as early as practicable an act of incorporation of the same.
This bequest was held to be invalid, and in a well-considered opinion upon the question the court say:
• “ Can the gift to the unincorporated and nonexisting institution be sustained? It is quite apparent that the testator expected and the will contemplated a delay before vesting in the intended beneficiary long enough to enable it to come into being through the consent of the sovereign, and which by possibility might extend to a period of ten years. Such incorporation was dependent upon the will of the legislature. Its consent could reasonably be anticipated, but was not at all certain. . . . The delay contemplated was not incidental merely to a result certain and possible, . . . but contingent upon the uncertain action of the State, which might not take place at all, and leave a period of ten years during which the power of .alienation would be suspended.”
The language of the learned judge in the case of Cruikshank v. The Home for the Friendless, cited above, forcibly applies to the case at bar.
In that case it required the act of the legislature to incorpor*574ate (Laws-1848, chap. 319) ; in this case it requires the written approval of a justice-of the Supreme Court (Laws 1895, chap. 559), either of which could' reasonably ,be anticipated for such a charitable or human purpose, but was not absolutely certain.
And to further quote the language of the'court, “ In the interim the ownership of the property would be left swinging in abeyance,’ doubtful of its direction and ultimate resting place, and this for a period longer or shorter and not measured by lives in being.”
The attempted disposition of the property under the will is invalid.
A further objection is urged against the validity of the bequest in the proposed will.
There was a period of only five days between the time of the execution of the will and the death of the testatrix.
Section 6, chapter 319, of the Laws of 1848, provides as follows:
• “ Any corporation formed under this act, shall-be capable of taking, holding or receiving any property, real or personal, by virtue of any devise or bequest contained- in any last will or testament of any person whatever. . . . and no such devise or bequest shall be valid, in any will which shall not have been made and executed at least two months before the death of- the testator
While, prior to the year 1895, under various statutes, it was permissible in some instances for certain benevolent, charitable and religious corporations to take property by bequest and be relieved from the inhibition of section 6, provided that' the particular act under which such incorporation was had gave, to such corporation power to take'property by devise or'be’qu'est,' by the act- of the legislature as contained in chapter 559 of the Laws of 1895,. known as the Membership Corporations Law, the former statutes have been substantially repealed, and were “ The Woman’s Riverside Home ” seeking to he incorporated *575at this time, it would bave to proceed under this act or wait until a special act could be obtained' for that purpose.
It will be noticed that by the repealing act-of the Membership Corporations Law of 1895, section 6 of the entire act of chapter 319, Laws of 1848, is alone exempted and not repealed, and that section. being the law at this time, is -to be given full force in connection with the law of 1895 providing for the. incorporation of hospital corporations.
That law declares that no devise or bequest .under the will to a corporation formed under this act shall be valid where the will is not made and executed at least two months before the death of the testator. Laws of 1848, chap. 319, see. 6;, Laws of 1895, chap. 559.
This wise provision of the law has existed for a long time, and it is apparent that the legislature did 'not intend to encroach upon it in any way, but to retain it upon the statute books to be enforced to the letter.
By force of the well-established rules. of law, then, were the proposed will admitted to probate, its provisions in' the disposition of property would be inoperative. However noble the purpose prompting the gift sought to be bestowed, however Worthy the object to receive the benefit, both must yield to the stern command of the law as it has received the sanction and approval of the highest courts in this State, if 'the bequest is in violation of law.
The petition for the probate of the. proposed will should be denied; the costs and disbursements to be settléd in the decree.
Decreed accordingly.
* Note.. — The latter portion of this decision appears to be erroneous, as .it 'has been expressly held that §.6 of eh. 319, Laws 1848, applies only, to corporations organized under that act and does not affect corporations organized under the Membership Corporations Law. Hollis v. Drew Theological Seminary, 95 N. Y. 166; Matter of Lampson, 161 N. Y. 511; Matter of Brush, 35 Misc. Rep. 689, 701.